Case 19-13300   Doc 84   Filed 11/21/19 Entered 11/21/19 12:43:41   Desc Main
                           Document     Page 1 of 4
Case 19-13300   Doc 84   Filed 11/21/19 Entered 11/21/19 12:43:41   Desc Main
                           Document     Page 2 of 4
Case 19-13300   Doc 84   Filed 11/21/19 Entered 11/21/19 12:43:41   Desc Main
                           Document     Page 3 of 4
Case 19-13300   Doc 84   Filed 11/21/19 Entered 11/21/19 12:43:41   Desc Main
                           Document     Page 4 of 4
